 


114 HR 2823 IH: Protecting Youth from Solitary Confinement Act
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2823 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Mr. Cárdenas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to ensure that juveniles adjudicated in Federal delinquency proceedings are not subject to solitary confinement while committed to juvenile facilities. 
 
 
1.Short titleThis Act may be cited as the Protecting Youth from Solitary Confinement Act. 2.Juveniles adjudicated in Federal delinquency proceedings not subject to solitary confinement while committed to juvenile facilities Section 5039 of title 18, United States Code, is amended—
(1)by adding No juvenile in Federal custody held in juvenile facilities may be subject to solitary confinement. at the end of the second undesignated paragraph; and (2)by inserting after the second undesignated paragraph the following:
Not later than 180 days after the end of each fiscal year, the Director of the Board of Prisons shall submit to the President and Congress a report with respect to the preceding fiscal year. The report shall contain a detailed summary and analysis of the most recent data regarding the rate at which juveniles are subject to solitary confinement and the trends demonstrated by the data described in the next sentence. The data referred to in the preceding sentence are, for each juvenile who was subject to solitary confinement during the period to which the report pertains, the types of offenses for which the juvenile is incarcerated, the race, gender, and age of the juvenile, how many hours the juvenile was subject to solitary confinement; and the purpose for the solitary confinement.. 
 
